DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Preliminary Amendment
Preliminary amendment dated 05/31/2021 to claims has been fully considered and is entered. Claims 21-40 are examined while claims 1-20 have been canceled.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21-27, 33-38, and 40 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Matsuo et al. (US 2018/0239322 A1).
As to claim 21, Matsuo teaches a building system comprising one or more memory devices storing instructions thereon that, when executed by one or more processors (Fig. 1), cause the one or more processors to: 
receive data describing a building from a database, the data describing the building comprising an indication of a piece of building equipment [receiving building information modeling (BIM) data] (par. [0096]); 
generate a digital twin to provide a representation of the piece of building equipment based on the indication of the piece of building equipment in the data [generating “lightning design” and creating control data] (par. [0097]-[0099]), the digital twin comprising an agent that performs one or more operations to update operation of the piece of building equipment [dedicated application program that user uses to control equipment] (par. [0101]); and 
deploy the digital twin [outputting control data] (par. [0099]) and execute the agent to perform the one or more operations to update the operation of the piece of building equipment [executing the app] (par. [0101]).

	As to claim 22, Matsuo teaches that the instructions cause the one or more processors to: generate a second digital twin to provide a representation of an entity of the building based on an indication of the entity in the data, the second digital twin comprising a second agent that performs one or more operations for the entity [Matsuo discusses controlling different types of equipment (par. [0022] that are separately controlled and having dedicated applications for each type of equipment (par. [0101]); and 
	register the agent and the second agent to a communication channel [dedicated apps are communicating using HTML format running on a web browser inherently having a provided communication channel such as a wired or wireless line of communication] (par. [0101]). Claim failed to provide specificity as to what “registering” entails.

	As to claim 23, Matsuo teaches that the instructions cause the one or more processors to: identify a space indicated by the data [defining lighting states of the lighting fixtures in the target space] (par. [0097]); 
	generate a space communication channel responsive to identifying the space [generating control and management data that is communicated using dashed line between communications device 18 and master device 41] (Fig. 1). Absent specificity regarding the “channel” and what “generate” entails, any means for communicating between two entities is deemed to be a “channel”; 
	determine that the piece of building equipment is located at least partially within the space (par. [0098]); and 
	register the agent to the space communication channel responsive to determining that the piece of building equipment is located at least partially within the space [allowing the user to modify the basic plan via the dedicated app] (par. [0099]-[0101]).

	As to claim 24, Matsuo teaches that the piece of building equipment is at least one of a thermostat, a variable air volume unit, or an air handling unit (par. [0022]); wherein the agent is configured to perform the one or more operations to update the operation of the thermostat, the variable air volume unit, or the air handling unit (par. [0101]).

	As to claim 25, Matsuo teaches that the instructions cause the one or more processors to: generate a second digital twin based on the data to represent a space of the building, the second digital twin including a space agent that performs operations for the space [Matsuo discusses controlling different types of equipment (par. [0022] that are separately controlled and having dedicated applications for each type of equipment (par. [0101]); and generate a third digital twin based the data to represent a control loop executed by the piece of building equipment, the third digital twin including a control agent that manages the control loop [control data is data about group control, pattern control, light output control, light color control, and other types of control where each type of control can be managed through a separate dedicated app] (par. [0099]-[0101]).

	As to claim 26, Matsuo teaches that the space agent is configured to: perform an optimization to generate a state for the space [allowing user to modify the basic plan] (par. [0098], [0118]); and maintain an environmental condition of the space based on the state of the space (par. [0035]-[0036], [0120]).

	As to claim 27, Matsuo teaches that the agent represents the piece of building equipment that serves the space [dedicated app used to control the piece of building equipment] (par. [0101]).

As to claim 33, Matsuo teaches a method comprising:
	receiving, a processing circuit, data describing a building from a database, the data describing the building comprising an indication of a piece of building equipment [receiving building information modeling (BIM) data] (par. [0096]);
	generating, by the processing circuit, a digital twin to provide a representation of the piece of building equipment based on the indication of the piece of building equipment in the data [generating “lightning design” and creating control data] (par. [0097]-[0099]), the digital twin comprising an agent that performs one or more operations to update operation of the piece of building equipment [dedicated application program that user uses to control equipment] (par. [0101]); and
deploying, by the processing circuit, the digital twin [outputting control data] (par. [0099]) and executing the agent to perform the one or more operations to update the operation of the piece of building equipment [executing the app] (par. [0101]).

As to claims 34-38, Matsuo teaches all the elements as discussed per claims 22-23 and 25-27 above.

As to claim 40, Matsuo teaches one or more computer-readable storage media having instructions stored thereon that, when executed by one or more processing circuits, cause the one or more processing circuits to perform the functionality as discussed per claim 33 above.

Allowable Subject Matter
Claims 28-32 and 39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLEG SURVILLO whose telephone number is (571)272-9691. The examiner can normally be reached 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLEG SURVILLO/Primary Examiner, Art Unit 2442